Citation Nr: 0700032	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of service-connected bilateral hearing loss, 
evaluated as non-compensably disabling from May 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for bilateral hearing loss and rated it as 
noncompensably disabling effective from May 29, 2006.  In 
October 2005, the veteran withdrew his personal hearing 
request as well as waived RO review of additional evidence he 
had filed in support of this claim.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.

In addition to the issue cited on the cover page of this 
decision, the veteran has raised the claim of entitlement to 
service connection for tinnitus.  This issue has not been 
developed for appellate review and is not intertwined with 
the issue on appeal.  Accordingly, it is referred back to the 
RO for appropriate action.


FINDING OF FACT

Audiometric test results obtained during examination by VA 
audiologists correspond to a numeric designation of no 
greater than II for each ear.  



CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for a higher evaluation for 
bilateral hearing loss, has notified him of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist him.  In 
June 2003 and September 2003 letters, prior to the appealed 
from rating decision, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was informed, in substance, as to 
what evidence he was to provide and as to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letters advised 
the veteran, in substance, to let VA know of any information 
or evidence in his possession which would aid in the 
substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

While the veteran was not notified of the evidence necessary 
to establish an effective date for the claim on appeal, the 
Board finds this error harmless because the preponderance of 
the evidence is against the appellant's claim and any 
questions as to the appropriate effective date to be assigned 
is moot.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In all events, VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, 
because the veteran did not identify the location of any 
post-service treatment records for bilateral hearing loss, 
none were obtained by the RO.  However, in July 2003 VA 
obtained an audiological examination of the veteran and in 
April 2004 VA obtained an interpretation of the January 2004 
audiological test conducted by a VA Medical Center that was 
obtained by the veteran.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal for a higher 
evaluation for bilateral hearing loss at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).



The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2006).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
May 2003, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at a 
July 2003 VA examination showed puretone thresholds of 65, 
25, 40, and 35 decibels in the right ear; and puretone 
thresholds of 45, 55, 35, and 35 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 41 decibels in the right ear and 43 decibels in the left 
ear.  Speech recognition ability was 88 percent in each ear.

Thereafter, in an April 2004 VA conversion of the audiometric 
testing conducted at a VA Medical Center in January 2004, it 
was opined that this audiometric testing showed puretone 
thresholds of 55, 50, 30, and 40 decibels in the right ear; 
and puretone thresholds of 45, 25, 20, and 40 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The averages were 44 decibels for the right ear and 33 
decibels for the left ear.  Speech recognition ability was 84 
percent in the right ear and 94 percent in the left ear.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's right and left ear 
hearing losses, at their very worst, are each assigned a 
numeric designation of II.  These test scores result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable 
rating is not warranted under these rating criteria.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

In reaching the above conclusion, the Board has not 
overlooked the October 2005 audiometric examination graph 
filed by the veteran.  However, the Board finds that it may 
not use the results from that testing when evaluating his 
current level on auditory impairment because the graph was 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 
7 Vet. App. 471 (1995).

The Board has also considered the veteran's arguments as set 
forth in written statements to the RO and as expressed to his 
VA examiner.  While a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the Board will give more weight to the medical 
evidence of record as outlined above then the veteran's lay 
assertions.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim must be 
denied. 






ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


